          Case 1:21-cv-01647-GBD Document 8 Filed 03/16/21 Page 1 of 1


                                                                 Littler Mendelson, P.C.
                                                                 900 Third Avenue
                                                                 New York, NY 10022.3298




                                                                 Daniella E. Adler
                                                                 212.471.4470 direct
                                                                 212.583.9600 main
March 16, 2021                                                   212.898.1201 fax
                                                                 dadler@littler.com




VIA ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Sanchez v. Seeking Alpha I nc.. 21-CV-01647 (GBD)

Dear Judge Daniels:

This firm represents Defendant Seeking Alpha Inc. in the above referenced action. Defendant
respectfully requests that their deadline to respond to Plaintiff’s Complaint be extended from
March 26, 2021 to April 30, 2021. This firm was recently retained by Defendant and seeks
additional time to investigate the allegations in the Complaint. This request will not affect any
future deadlines. This is Defendant’s first request for an extension of time, and Plaintiff’s
counsel consents to this request.

Respectfully submitted,

/s/ Daniella Adler

Daniella Adler


cc:    All Counsel (via ECF)



SO ORDERED:


_____________________________
Hon. George B. Daniels
